Appellant ably urges that we did not discuss his contention upon rehearing that the indictment herein is fundamentally defective. He says it is not enough for said indictment to state that it is the act of "The Grand Jury of Harris County, State of Texas, duly organized at the February Term, A.D. 1929." He insists that it should be stated in the indictment that same was the act of a grand jury of the State of Texas; and further that same should state that such grand jury was duly selected, tried, impaneled, sworn and charged to inquire into and true presentment make, etc.
In 1881 the legislature of this State enacted what is now Art. 409, C. C. P. in which a general form for an indictment is laid down, and same is exactly followed by the indictment in this case, as comparison will demonstrate. Judge Willson in his original form book, and in the present edition now in use, see Form 7-a, Willson's Criminal Forms, 4th Ed., sets out the same general form prescribed in Art. 409, C. C. P., supra. Said form has been referred to in many of the opinions of this court as being sufficient.
All our courts take judicial cognizance of the fact that the counties of this State are integral parts of the political and governmental entity which we call the State. Their officers, when elected or selected and qualified according to the forms therefor prescribed by the State, acting through its law-making body, become officers of the State as well as of the political subdivisions, by which for convenience and other reasons satisfactory to the sovereign state they may be selected and in which they may function. The statement in the instant indictment, to-wit: "The Grand Jury of Harris County, State of Texas," in our opinion, sufficiently designates said grand jury as composed of grand jurors of the State.
On the other point, we think the expression "Duly organized," as contained in the statute and the indictment before us, comprehends all those things which are separately referred to by appellant, and which by statute are made to enter into the organization of *Page 201 
a grand jury. Chap. 1, Title 2, C. C. P. is entitled "Organization of the grand jury," and sets out in detail the various steps to be taken, including those things which appellant insists should be separately set out in detail in this indictment, such as the impaneling, swearing, charging, etc., of said grand jurors. The first article in Chap. 2 of said title begins as follows: "After the grand jury is organized," etc. Appellant cites a number of authorities, and argues from them the correctness of his conclusions in diction delightful to peruse, and exhibits a knowledge and research which are commendable, but we are not convinced of the soundness of his conclusion. He cites Carrillo v. State,81 Tex. Crim. 636, in which case the lamented Judge Davidson held that an indictment which began as follows: "The grand jury of Cameron County, Texas, upon their oaths, present in the District Court thereof, at the March Term, A.D. 1917," was a sufficient compliance with the second and third requisites of the statute prescribing the necessary ingredients of an indictment. The formal part of said indictment is not so nearly in compliance with the statute as the one before us.
Being unable to agree with the contentions made, and being further of the opinion that the indictment is sufficient in the matters complained of, appellant's leave for request to file second motion for rehearing is denied.
Denied.